DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response Amendment
	Applicant's amendment filed 9/14/2021 has been received and entered into record. As a result, claims 16, 22, 28, 33, and 35 have been amended. Therefore, claims 16-35 are presented for examination.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
"controller configured to: present", "controller is configured to detect" in claim 1,
"controller configured to accept" in claim 18,
"controller is configured to: present" in claim 19,
"controller is configured to accept" in claim 20,
"controller is configured to auto-discover" in claim 26,
"controller is configured to automatically categorize" in claim 29, and
"controller is configured to display", "configured is further configured to allow" in claim 31
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 16-35 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claims 16, 33, and 35 have been amended to recite, "detectable undesirable events". While Applicant does disclose various undesirable events, e.g., currently presented claim 22, one or ordinary skill in the art at the time of filing the invention would not have recognized that the inventor was in possession of the invention as claimed since there is no support in Applicant's disclosure which defines what an undesirable event is or differentiates between what is a desirable or undesirable event. 

Claims 16-35 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The term "undesirable events" in claims 16, 33, and 35 is a relative term which renders the claims indefinite.  The term "undesirable" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. For example, an event that is undesirable to one person may be desirable to another. Additionally, an event may be desirable at one point in time and become undesirable at another. Therefore, the metes and bounds of the claims becomes unclear and the claims are indefinite. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 16-23, 25-28, and 32-35 are rejected under 35 U.S.C. 103 as being unpatentable over Gould [U.S. Pub. 2017/0005818] in view of Wiemeyer et al. ("Wiemeyer") [U.S. Pub. 2010/0241245].

With regard to claim 16, Gould teaches a building automation system for a building ("home automation systems [par. 0002]"), comprising: 
an I/O interface [fig. 1A: Hub Device (34) and Radio Controllers (44a-44n)] for communicating with a plurality of building control components of the building ([fig. 1: Addressable Devices (31a-31n)] and "The K4Hub 34 runs the system locally and can communicate with the addressable devices 31a-31n [par. 0067]"); 
a user interface [fig. 1A: User Interface (35)]; 
a controller [fig. 1A: Home Device (32)] operatively coupled to the I/O interface and the user interface (see [fig. 1A] where Home Device (32) is coupled to Hub Device (34) and User Interface (35)), the controller configured to ("the K4Home software, which may be executed on the home device 32 [par. 0150]"): 
present via the user interface a plurality of predefined triggers ("The scene wizard includes a list of addressable devices 31a-31n and command event variables or triggers [par. 0151]"), at least some of the plurality of predefined triggers correspond to detectable events that are pre-defined by one or more manufacturers of the building automation system ("The user, for example via the user interface 35 of the K4App, selects the triggers for the scene [par. 0151];" where the K4AHome is considered one of the manufacturers) and reported by the building automation system ("The action server is continuously running on the HA system 20, and more particularly, the home device 32, and executes the responsive scenes of the K4Home system or components within the home [par. 0093]"); 
accept a selection of one of the plurality of predefined triggers via the user interface ("The user, for example via the user interface 35 of the K4App, selects the triggers for the scene [par. 0151]"); 
for the selected one of the plurality of predefined triggers, present via the user interface a plurality of corresponding predefined actions ("The user, for example via the user interface 35 of the K4App, selects the triggers for the scene, the addressable devices 31a-31n affected, and the actions or states the addressable devices will take to respond to the scene [par. 0151]"), 
wherein for each of the plurality of corresponding predefined actions, accept an assignment of one or more of the plurality of building control components ("selects the triggers for the scene, the addressable devices 31a-31n affected, and the actions or states the addressable devices will take to respond to the scene [par. 0151]"); and 
during subsequent operation of the building automation system, the controller is configured to detect an occurrence of the selected one of the predefined triggers, and in response, perform each of the plurality of corresponding predefined actions on each of the one or more assigned building control components ("Based upon the triggers, the user defined components turn the TV on to a given channel, dim the lights in the TV room, adjust the thermostat to 72 degrees, and begin brewing the evening decaf coffee [par. 0154]").
	Although Gould teaches a plurality of triggers comprising different types of events ("dog climbs onto the living room couch while the given user is at work [par. 0161]" and "use the scene for home security at night [par. 0161]" and "indoor temperature or room temperature deviates from desired temperature or setpoint temperature [par. 0204]" and [fig. 28: When I'm late from work feed the dog]), and where Gould's automation system contemplates security ("system to control lights, home theater, security, air conditioning, and home audio [par. 0003]") and can be applied to various buildings ("The K4Home software program runs the K4Connect HA system 20 of home, office, business, and building automation [par. 0066]"), 
Gould does not explicitly teach where the plurality of triggers corresponding to detectable undesirable events. 
	In an analogous art (building automation), Wiemeyer teaches presenting, accepting, and responding to predefined triggers comprising undesirable events detectable by a building automation system ("Users have the ability to define rules, carried out in the event an alarm occurs. For example, in the event a door contact 140, FIG. 1, of a controlled door 120 reads `open` when there has not been a valid card read, the zone controller would generate an alarm indicating a forced open door … These prescribed control actions reside within an object sequence and undergo triggering by tested criteria [par. 0071]"). 
	Wiemeyer further teaches, "These objects offer usefulness for a variety of building automation devices ranging across access control, security, lighting, HVAC, fire protection, utility metering, and other subsystems [par. 0041]." It would have been obvious to one of ordinary skill in the art at the time of filing the invention to have used the triggers of Wiemeyer as part of the presented, accepted, selected, and responded to triggers taught by Gould, for the benefit of detecting and responding security events such as an intrusion. 

With regard to claim 17, the combination above teaches the building automation system of claim 16. Gould in the combination further teaches wherein the plurality of building control components comprise building control components from two or more different building system categories including a Heating, Ventilation and/or Air Conditioning (HVAC) system, a security system, a fire system, an access control system, and a lighting system ("Based upon the triggers, the user defined components turn the TV on to a given channel, dim the lights in the TV room, adjust the thermostat to 72 degrees, and begin brewing the evening decaf coffee [par. 0154]").
	Note: claim is presented in the alternative.

With regard to claim 18, the combination above teaches the building automation system of claim 16. Gould in the combination further teaches wherein the plurality of building control components comprise building control components from two or more different building system categories including a Heating, Ventilation and/or Air Conditioning (HVAC) system, a security system, a fire system, an access control system, and a lighting system ("Based upon the triggers, the user defined components turn the TV on to a given channel, dim the lights in the TV room, adjust the thermostat to 72 degrees, and begin brewing the evening decaf coffee [par. 0154]").
In another embodiment, Gould teaches wherein for at least one of the plurality of predefined actions, the controller is configured to accept an assignment of one or more of the plurality of building control components from only one of the two or more different building system categories (see [figs. 25-29a] where only one component from one category is assigned, e.g., kitchen lights, fan, or television).
	Gould further teaches where multiple devices can be assigned to perform an action [0170] and where aspects of the interface may be changeable [par. 0126-0127]. Thus, Gould teaches where a single device or multiple devices can be assigned an action. 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing the invention to have implemented the assigning of a component and action in a variety of different configurations such as a single component from one category, or multiple components from multiple categories, since one of ordinary skill in the art would realize that implementing either configuration would predictable allow the system to control the desired amount of components, and specifically choosing to only allow a component from one category would predictable simplify the configuration.

With regard to claim 19, the combination above teaches the building automation system of claim 16. In various embodiments, Gould in the combination further teaches wherein at least some of the plurality of building control components of the building are assigned to one of a plurality of zones within the building (see [fig. 15A] where components are assigned by zone), and wherein the controller is configured to: 
present via the user interface a plurality of zones [fig. 15A]; 
accept a selection of one of the plurality of zones via the user interface [fig. 25: Kitchen]; and 
for the selected one of the predefined triggers, present via the user interface a plurality of corresponding predefined actions [fig. 26: Turn On, Turn Off, Turn Up, Turn Down], 
wherein for each of the plurality of corresponding predefined actions, accept an assignment of one or more of the building control components that correspond to the selected zone [fig. 25: Lights, Fan, Television].
	Because Gould teaches where various aspects of the user interface, setup wizard, and template can be changed as desired [par. 0126-0127], it would have been obvious to one of ordinary skill in the art at the time of filing the invention to have modified the interface to include assignment by zone since one of ordinary skill in the art would realize that modifying the interface to specifically include zones would predictably allow the system to be as simple or as flexible as desired.

With regard to claim 20, the combination above teaches the building automation system of claim 16. In various embodiments, Gould in the combination teaches wherein the controller is configured to accept via the user interface a definition of one or more user defined triggers ("a user may generate a responsive scene to provide the idea of 'home.' The responsive scene may be generated with respect to the user so that, 'when I am home, I want light in the living room.' The K4Connect system 20 indicates or displays, for example, via a menu, that 'there are x devices you can use to determine whether I am home [par. 0162]"and "the first trigger may be 'when I arrive home' and the first responsive event may be 'turn on the living room lights' [par. 0164];" the trigger "when I arrive home" is defined). 
Because Gould teaches where various aspects of the user interface, setup wizard, and template can be changed as desired [par. 0126-0127], it would have been obvious to one of ordinary skill in the art at the time of filing the invention to have modified the interface to include defining triggers since one of ordinary skill in the art would realize that modifying the interface to specifically include defining a trigger would predictably allow the system to be as simple or as flexible as desired.

With regard to claim 21, the combination above teaches the building automation system of claim 16. In various embodiments, Gould in the combination further teaches for the selected one of the predefined triggers, present via the user interface a plurality of corresponding predefined actions ("The user, for example via the user interface 35 of the K4App, selects the triggers for the scene, the  and one or more user defined action ("when one or more of the addressable devices 31a-31n are in the form of a light emitting diode (LED) bulb, the user interface 35 includes an LED color picker 75 function [par. 0131]" and "turn the TV on to a given channel … adjust the thermostat to 72 degrees"), 
wherein for each of the plurality of corresponding predefined actions and the one or more user defined action, accept an assignment of one or more of the plurality of building control components ("selects the triggers for the scene, the addressable devices 31a-31n affected, and the actions or states the addressable devices will take to respond to the scene [par. 0151]").
Because Gould teaches where various aspects of the user interface, setup wizard, and template can be changed as desired [par. 0126-0127], it would have been obvious to one of ordinary skill in the art at the time of filing the invention to have modified the interface to include defining actions since one of ordinary skill in the art would realize that modifying the interface to specifically include defining an action would predictably allow the system to be as simple or as flexible as desired.

With regard to claim 22, the combination above teaches the building automation system of claim 16. Wiemeyer in the combination further teaches where the plurality of predefined triggers comprises one or more of: 
detection of a fire; 
detection of an unauthorized intrusion ("Users have the ability to define rules, carried out in the event an alarm occurs. For example, in the event a door contact 140, FIG. 1, of a controlled door 120 reads `open` when there has not been a valid card read, the zone controller would generate an alarm indicating a forced open door [par. 0071]"); and 
detection of an interruption in power to the building. 
	Note: claim is presented in the alternative.

With regard to claim 23, the combination above teaches the building automation system of claim 16. Gould in the combination further teaches wherein the plurality of building control components comprises one or more Air Handling Units (AHU) of a Heating, Ventilation and/or Air Conditioning (HVAC) system ("a climate control system 1020 that includes a heating, ventilation, and air conditioning (HVAC) system 1021 for an indoor building area 1022 [par. 0197];" it is inherent that an HVAC comprises an air handling unit). 
the plurality of corresponding predefined actions comprises modifying one or more of the AHUs ("The temperature controller 1033 determines a crossing of the external temperature of the setpoint temperature, and switches the HVAC system 1021 between operating modes  [par. 0203]"), Gould does not explicitly teach switching off the AHU.
However, it is well known and understood that various modes of an HVAC comprise an off mode which switches off an AHU. It would have been obvious to one of ordinary skill in the art at the time of filing the invention to have included an action such as switching off an AHU, with the actions of Gould, for the benefit of maintaining a desired setpoint temperature or to save power.

With regard to claim 25, the combination above teaches the building automation system of claim 16. Gould in the combination further teaches wherein the plurality of building control components comprises 
one or more door locks of an access control system ("Addressable devices 31a-31n may include controllable devices and/or sensors, for example, a motion detector, thermostat, light switch, audio controller, door lock, and/or camera. [par. 0064]").
Gould does not explicitly teach where the plurality of corresponding predefined actions comprises unlocking one or more of the door locks.
Wiemeyer in the combination further teaches unlocking one or more of the door locks ("The configuration software allows a single card swipe to cause the unlocking of one or multiple doors [par. 0080]").
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to have included an action such as unlocking door locks as one of the actions of Gould, for the benefit of being able to allow a user conditional access to an area.

With regard to claim 26, the combination above teaches the building automation system of claim 16. Gould in the combination further teaches wherein at least two of the plurality of building control components are from two or more different building system categories including a Heating, Ventilation and/or Air Conditioning (HVAC) system, a security system, a fire system, an access control system, and a lighting system ("Based upon the triggers, the user defined components turn the TV on to a given channel, dim the lights in the TV room, adjust the thermostat to 72 degrees, and begin brewing the evening decaf coffee [par. 0154]"), and 
wherein the controller is configured to auto-discover the at least two building control components from two or more different building system categories by communicating via the I/O interface using two or more different protocols ("The discovery server 55 uses signatures of devices, for example, addressable devices 31a-31n in its search to discover devices [par. 0098]" and "addressable HA devices 31a-31n each have a respective HA device signature associated therewith and each is configured to wirelessly communicate using respective different wireless communications protocols from among different wireless communications protocols [par. 0104]"). 

With regard to claim 27, the combination above teaches the building automation system of claim 26. Gould in the combination further teaches wherein the two or more different protocols are two or more building automation protocols ("The HA wireless radio controllers 44a-44n may be Zigbee controllers, Z-Wave controllers, and/or other types of controllers [par. 0074]"). 

With regard to claim 28, the combination above teaches the building automation system of claim 27. Although Gould in the combination teaches wherein the two or more building automation protocols comprise Z-Wave and ZigBee ("The HA wireless radio controllers 44a-44n may be Zigbee controllers, Z-Wave controllers, and/or other types of controllers [par. 0074]"), 
Gould does not explicitly teach two or more of 1-Wire, BACnet, C-Bus, CC-Link Industrial Networks, DALI, DSI, Dynet, EnOcean, KNX, LonTalk, Modbus, oBIX, VSCP, xAP, X10, DC-09, DALI, and Ethernet.
Wiemeyer in the combination further teaches wherein the two or more building automation protocols comprise two or more of 1-Wire, BACnet, C-Bus, CC-Link Industrial Networks, DALI, DSI, Dynet, EnOcean, KNX, LonTalk, Modbus, oBIX, VSCP, xAP, X10, DC-09, DALI, and Ethernet ("The zone controller reads in software objects sent via different protocols (such as Modbus, OPC, BACnet, and LONTalk) from third party building control system devices [par. 0037]").
Wiemeyer further teaches, "A building control system that provides simplified co-operation between building control subsystems is shown and described. Various control actions can be performed throughout a building spanning multiple subsystems, devices, and locations. A building control system that pulls information from multiple subsystems using different protocols is also provided [par. 0036]."
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing the invention to have included managing the protocols as taught by Wiemeyer, within the managed 

With regard to claim 32, the combination above teaches the building automation system of claim 16. Gould in the combination further teaches wherein the I/O interface and controller are part of a server (see [fig. 3] where the Action Server is executed by Home Device and Hub Device).

With regard to claim 33, the combination above teaches claim 1 above. Claim 33 recites limitations having the same scope as those pertaining to claim 1; therefore, claim 33 is rejected along the same grounds as claim 1.

With regard to claim 34, the combination above teaches claim 18 above. Claim 34 recites limitations having the same scope as those pertaining to claim 18; therefore, claim 34 is rejected along the same grounds as claim 18.

	With regard to claim 35, the combination above teaches claim 18 above. Claim 34 recites limitations having the same scope as those pertaining to claim 18; therefore, claim 34 is rejected along the same grounds as claim 18.

Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Gould in view of Wiemeyer further in view of Recker et al. ("Recker") [U.S. Pub. 2017/0223807].

With regard to claim 24, the combination of Gould and Wiemeyer teaches the building automation system of claim 16. Although Gould in the combination teaches wherein the plurality of building control components comprises 
one or more lights of a lighting system ("living room lights [par. 0164]"), and 
the plurality of corresponding predefined actions comprises switch on one or more of the lights ("turn on the living room lights [par. 0164]"), 
Gould does not explicitly teach where the lights are emergency lights.
emergency lights ("The power outage module may be connected to an emergency lighting circuit to transmit control to a networked lighting system when the emergency lighting circuit attempts to turn on emergency lighting [par. 0033]").
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to have included a component such as emergency lights as one of the components of Gould, for the benefit of being able to provide lighting in cases of emergency such as a power outage. 

Claims 29 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Gould in view of Wiemeyer further in view of Zhu et al. ("Zhu") [U.S. Pub. 2014/0115131].

With regard to claim 29, the combination of Gould and Wiemeyer teaches the building automation system of claim 26. Although Gould teaches the controller is configured to automatically categorize at least one of the building control components ("allows the user to view addressable devices 31a-31n by device category or by the location (FIG. 15a) of the addressable device. The user can also switch directly from the addressable device selection from the location to the addressable device category view [par. 0130]"), and 
auto discovering, based on the two or more different protocols, the at least one building control components ("The discovery server 55 uses signatures of devices, for example, addressable devices 31a-31n in its search to discover devices [par. 0098]" and "addressable HA devices 31a-31n each have a respective HA device signature associated therewith and each is configured to wirelessly communicate using respective different wireless communications protocols from among different wireless communications protocols [par. 0104]"),
Gould does not explicitly teach to automatically categorize at least one of the building control components that are auto-discovered based, at least in part, on which of the two or more different protocols was used to auto-discover the at least one building control components.
	In an analogous art (device management), Zhu teaches to automatically categorize components based on protocol ("The batch management group creation rule includes one or a combination of a plurality of the following conditions: a protocol, a protocol version number, a device vendor, and a device type. For example, the batch management group creation rule is 'protocol and Vendor', which indicates that the batch management group is created according to the protocol types of devices and 
	Because Gould teaches where various aspects of the user interface, setup wizard, and template can be changed as desired [par. 0126-0127] and where the building control components can be categorized and viewed in a variety of ways [par. 0130], and Zhu teaches managing batches of components by grouping components with the same protocol, it would have been obvious to one of ordinary skill in the art at the time of filing the invention to have grouped the building control components of Gould, based on protocol as taught by Zhu, for the benefit of easily viewing and managing similar components. 

With regard to claim 30, the combination above teaches the building automation system of claim 29. Gould in the combination further teaches wherein the at least one of the building control components that are automatically categorized are sorted on the user interface by category to aid a user in finding and assigning the at least one of the building control components to a predefined action ("allows the user to view addressable devices 31a-31n by device category or by the location (FIG. 15a) of the addressable device. The user can also switch directly from the addressable device selection from the location to the addressable device category view [par. 0130]").

Claim 31 is rejected under 35 U.S.C. 103 as being unpatentable over Gould in view of Wiemeyer further in view of Pike et al. ("Pike") [U.S. Pub. 2017/0344923].

With regard to claim 31, the combination of Gould and Wiemeyer teaches the building automation system of claim 16. Gould in the combination further teaches wherein the controller is configured to display building control components from two or more different building system categories [figs. 15A and 15B], 
Gould does not explicitly teach displaying the components on a floorplan of the building, and 
wherein the controller is further configured to allow selection of a building system category and only display an operational status of the building control components of the selected building system category.
In an analogous art (building management), Pike teaches displaying building control components on a floorplan of a building [figs. 6, 9,10] and 
allowing selection of a building system category ("The interface 900 may be presented in response to user selection of an entry point 516d of the interface 500 for the climate control system of a selected property or a corresponding entry point 302a-302f and property 308a-308f of the dashboard 300 [par. 0085]") and only display an operational status of the building control components of the selected building system category ("The floorplan 900 includes component controls 902. The component controls 902 may include status indicators 904 indicating the status of the component controlled by the component control 902. In the example of FIG. 9, the status indicator 904 indicates a current temperature and/or set temperature of the room in which it is located [par. 0085").
Because Gould teaches where various aspects of the user interface, setup wizard, and template can be changed as desired [par. 0126-0127], it would have been obvious to one of ordinary skill in the art at the time of filing the invention to have modified the interface to include the floorplan and selection aspects taught by Pike, for the benefit of providing the user an organized interface.

Response to Arguments
Applicant’s arguments with respect to claims 16, 22, 33, and 35 have been considered but are moot because the new ground of rejection necessitated by Applicant's amendment. Specifically, Wiemeyer et al. is now relied upon to teach aspects of the newly added limitations regarding undesirable events.
Applicant's arguments regarding the claim interpretation have been fully considered but they are not persuasive. Applicant argues:
"One of skill in the art will appreciate that a controller is hardware, sometimes executing software, and the phrase 'controller configured to' language is well-known and frequently used in patent claims to describe what the controller is designed to (structured or programmed to) accomplish, whether it is a particular feature of the hardware of the controller or a particular feature of the software being executed by the hardware. For example, a quick word search of the claims of US Patents/Publications for the phrase 'controller configured to' reveals 216,704 individual records and 146,489 application numbers. This language is not intended to invoke the provisions of 35 USC 112(f), and should not be interpreted in this manner." [remarks: page 8]

	Examiner respectfully disagrees. The phrase "control configured to" does not always imply hardware to one of ordinary skill in the art and does not provide sufficient structure to perform the 

Citation of Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Smith et al. [U.S. Pub. 2002/0016639] teaches a building automation system that utilizes different commands and communication protocols.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINCENT W CHANG whose telephone number is (571)270-1214. The examiner can normally be reached (M-F) 10:00 am - 6:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ali can be reached on 571-272-4105. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

VINCENT WEN-LIANG CHANG
Examiner
Art Unit 2119



/MOHAMMAD ALI/               Supervisory Patent Examiner, Art Unit 2119